Appellant is convicted of robbery; punishment fixed at confinement in the penitentiary for a period of twenty-five years.
The sentence is wrong in failing to take account of the Indeterminate Sentence Law. As it reads, it condemns appellant to confinement for *Page 228 
the "full period of twenty-five years." It should read: "for a period of not less than five nor more than twenty-five years." It is so amended.
We find neither statement of facts nor bills of exceptions, and discern no fundamental errors requiring a reversal.
The judgment is affirmed.
Affirmed  Reformed.